BobiNsoN, J.
(dissenting). Chapter 211, Laws of 1919, provided for the appointment of a Court Eeporter and Law Librarian, fixing the salary at $2,500 a year and making an appropriation of $3,000. At the last session the Legislature appropriated for the Eeporter only $2,000. Now the Eeporter brings mandamus to compel the Auditor to give him vouchers at the rate of $2,500.
Under the statute mandamus does not lie against the Auditor only to compel the performance of an act which the law specifically enjoins as a duty resulting from an office, trust or station, § 8457. But the law does not specifically enjoin the Auditor to give vouchers in excess of appropriations. Our District Judges go entirely beyond their jurisdiction when they assume to direct and manage the executive department of the State.